Mayes, C. J.,
delivered the opinion of the .-court.
There is no merit in the contention of appellant, and the decree of the court below, sustaining the demurrer and dismissing the bill, is correct.
. In view of section 6, article 8, of the Constitution of Mississippi of 1868, which provides “that there shall be established a common school fund, which shall consist of the proceeds of the lands now belonging to the state, heretofore granted by the United States, and of the land known as ‘swamp lands,’ except the swamp lands lying and situated on Pearl river, in the counties of Hancock, Marion, Lawrence, Simpson and Copiah,” etc., the act of 1871 could not authorize the issuance of patents to the Pearl River Navigation Company of the land which is in controversy in this suit. The. bill itself shows that the lands are not on Pearl river, and the language of the bill is even broader than this, in that the bill expressly states that the land is neither “on nor near Pearl river.” No act passed by the Legislature, in view of the article of the Constitution above referred to, could donate to anybody for any purpose land situated as was this land.

Affirmed.


This case was affirmed on June 27, 1910, but whs remanded to the docket July 4, 1910, on suggestion of error, and continued for re-argument. The case was again argued, and lengthy suggestions of error and briefs thereon filed by Hon. Edward Mayes and Green & Green, as amici curiae. The suggestion of error was finally overruled March 6, 1911.